                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF TENNESSEE
                         AT WINCHESTER

   Jeremiah Myers and Clarissa
   Myers,

                          Plaintiffs,       Case No. 18-00039

   v.                                       Judith E. Levy
                                            United States District Judge
   AJ Cunningham, Charlie Wilder,
   and the city of Tracy City,              Mag. Judge Susan K. Lee
   Tennessee,

                          Defendants.

   ________________________________/

        OPINION AND ORDER GRANTING JOINT MOTION TO
          CONTINUE AND COMPLETE DEPOSITION [122]

        On April 24, 2020, the Court entered a stipulated order setting Ms.

  Tina Prater’s deposition date for June 30, 2020. (ECF No. 114). On June

  9, 2020, the Court granted the parties’ joint motion for reconsideration to

  allow the deposition to occur in person on the condition that the parties

  take certain precautionary measures because of the ongoing COVID-19

  pandemic. (ECF No. 118.) On July 14, 2020, the parties filed a joint

  motion to continue and complete the deposition of Ms. Prater in person




                                        1
Case 4:18-cv-00039-JEL-SKL Document 125 Filed 07/17/20 Page 1 of 2 PageID #: 1061
  on July 22, 2020, subject to the same precautionary measures. The Court

  GRANTS the parties’ motion.

        IT IS SO ORDERED.

  Dated: July 17, 2020                     s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge




                                       2
Case 4:18-cv-00039-JEL-SKL Document 125 Filed 07/17/20 Page 2 of 2 PageID #: 1062
